             Case 1:21-cr-00113-ABJ Document 3 Filed 12/11/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                           :
                                                   :
                   v.                              :          Case No. 20-mj-238 (ZMF)
                                                   :
SCOTT DEL MASSON,                                  :
                                                   :
                         Defendant.                :


   GOVERNMENT’S MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

           The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully submits this memorandum in support of its oral motion

that Scott Del Masson (hereinafter, “defendant”) be detained pending trial pursuant to 18 U.S.C.

§ 3142 (f)(2)(A) of the federal bail statute. The government requests that the following points

and authorities, as well as any other facts, arguments and authorities presented at the detention

hearing, be considered in the Court’s determination regarding pre-trial detention.

  I.   Procedural History

       On December 9, 2020, the government sought and obtained a complaint charging the

defendant with Entering or Remaining in Restricted Building or Grounds in violation of 18

U.S.C. § 1752(a)(1) and with Unlawful Entry in violation of D.C. Code § 22-3302(b). At the

defendant’s initial appearance on December 9, 2020, the government orally requested a forensic

examination of the defendant and pre-trial detention. A status hearing and detention hearing was

set for December 11, 2020 to allow defense counsel time to identify acceptable conditions of

release.




                                                  1
            Case 1:21-cr-00113-ABJ Document 3 Filed 12/11/20 Page 2 of 6




  I.   Legal Authority and Argument

       As a preliminary matter, the “rules concerning the admissibility of evidence in criminal

trials do not apply to the presentation and consideration of information at the [detention]

hearing.” 18 U.S.C. § 3142(f). Specifically, the presentation of hearsay evidence is permitted.

Id.; United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the government is

not required to “spell out in precise detail how the government will prove its case at trial, nor

specify exactly what sources it will use.” United States v. Martir, 782 F.2d 1141, 1145 (2d Cir.

1986); United States v. Williams, 798 F. Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing

should not be used as a discovery device and cross-examination should be limited to the disputed

issues, since the detention hearing is not to be turned into a mini-trial and is not to be used as a

subterfuge to obtain discovery. Smith, 79 F.3d at 1210; see also Williams, 798 F. Supp. at 36.

       There are four factors under Section 3142(g) that the Court should analyze in determining

whether to detain the defendant pending trial: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the defendant; (3) his history and characteristics;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by his release. See 18 U.S.C. § 3142(g). A review of the facts and circumstances in this

case require the Court to conclude that the defendant is a serious risk of flight and there are no

condition or combination of conditions that would assure the safety of the community and the

defendant’s presence at future court proceedings. Accordingly, the defendant should be held

pursuant to 18 U.S.C. § 3142(f)(2).

       A.      Nature and Circumstances of the Offense Charged

       The first factor to be considered, the nature and circumstances of the offense charged,

weighs in favor of pretrial detention. On December 8, 2020, the defendant entered, remained in,


                                                  2
              Case 1:21-cr-00113-ABJ Document 3 Filed 12/11/20 Page 3 of 6




and attempted to proceed further into the restricted areas of the White House Complex. The

White House Complex, which includes, among other things, the White House Mansion and the

White House grounds, is a restricted area in Washington, D.C. Only people with authorized

access are permitted inside the White House complex, which has both permanent and movable

security barriers surrounding it (“security barriers”). There are signs posted along the security

barriers that state “Restricted Area, Do Not Enter.” On Tuesday, December 8, 2020, the

restricted area around the White House included the closure of Lafayette Park from 17th Street to

15th Street, up to H Street Northwest in preparation for Inauguration Day.

        The defendant was observed by a United States Secret Service (USSS) Uniformed

Division Officer walking down Pennsylvania Avenue. At the time, Pennsylvania Avenue was

closed to the public. The officer stopped the defendant and asked if he had proper credentials to

be in the area. He did not. The officer provided an opportunity for the defendant to leave the area

without incident, providing him direction on how to exit the restricted area. Instead of continuing

to the identified exit, the defendant stopped in front of the Dwight D. Eisenhower Building,

stepped up onto a fixed bench, and jumped into the northeast courtyard.

        The Dwight D. Eisenhower Building is immediately adjacent to the White House and is

within the restricted area of the White House Complex. The officer saw the defendant jump into

the courtyard, stumble, and immediately stand up. The officer believed that the defendant was

attempting to proceed farther into the restricted area of the complex where employees and other

authorized personnel were present. Concerned for the safety of those inside the building, and the

security of the complex overall, the officer jumped over the fence himself, falling an estimated

eight feet.




                                                 3
             Case 1:21-cr-00113-ABJ Document 3 Filed 12/11/20 Page 4 of 6




       To the extent that the defendant ultimately proved non-threatening, his actions cause and

can cause dramatic action to be taken by the U.S. Secret Service, whose job it is to protect one of

the most secure compounds in the country. This behavior is thus reckless and dangerous.

       B.       Weight of the Evidence against the Defendant

       The second factor to be considered, the weight of the evidence against the defendant, is

substantial and weighs in favor of detention. The defendant was provided clear notice by a law

enforcement officer that the area was restricted (in addition to the numerous security barriers and

posted notices). Not only did the officer provide warnings, but he also provided the defendant the

opportunity leave the restricted area and depart without incident. Instead, the defendant chose to

throw himself over a barrier and further into the restricted area of the White House Complex.

        C.      The Defendant’s History and Characteristics

       Following the December 8, 2020 arrest of the defendant, U.S. Secret Service (“USSS”)

agents identified two prior instances in which the defendant was interviewed by USSS personnel

near the White House.

       The defendant was interviewed by the USSS on June 11, 2020 near the southwest corner

of Lafayette Park. The defendant told USSS personnel that he wanted to speak to the President of

the United States. The defendant said that he hitchhiked from Missouri and had been in the

Washington, D.C. area for the last four weeks. He said that he came to the White House to meet

with, “Darryl” and President Trump. When asked who “Darryl” was, the defendant explained he

was the head of Congress. The defendant stated that “Darryl” was supposed to set up a meeting

with President Trump, who would help him get his kids back. The defendant said he wanted to




                                                 4
              Case 1:21-cr-00113-ABJ Document 3 Filed 12/11/20 Page 5 of 6




speak with President Trump about, “Him doing God’s work, justice, peace and bringing back the

dead.”

         The defendant expressed several times throughout the interview, “I know this sounds

crazy, but I’m not crazy.” The defendant said that he would be staying in the area until he made

contact with “Darryl.” The defendant was again interviewed by USSS law enforcement

personnel on June 18, 2020 in Lafayette Park. The defendant said that he wanted to speak with

“Darryl” in regards to his children. He said that since everyone knows Darryl, President Trump

may also know him. He told agents that he has “no problem” with Trump.

         The defendant’s history also shows a pattern of flight and attempts to evade

identification. Records checks show that the defendant has a bench warrant for failure to appear

in a misdemeanor burglary case in Missouri, is listed as a missing person, and has no fixed

address. Records checks also show that the defendant has used numerous aliases. The

defendant’s social security number is associated with the names Nickolas Del Mitchel, Nikolas

Del Mitchel, and Mitchell Del Nickolas, among others. Indeed, the defendant has used these

alternative names during previous interactions with the USSS.

         D.      Danger to the Community

         The defendant hitchhiked from Missouri to D.C., telling agents that he came to the White

House to speak to an unknown person “Darryl” and President Trump. The defendant traveled a

significant distance, remained in the area for an extended period of time, and eventually took

steps to enter the restricted area of the White House Complex. The defendant put himself and

law enforcement in harm’s way by his actions. If not for the rapid intervention by law

enforcement, the defendant could have further compromised the safety of the White House

Complex. While he was ultimately safely apprehended with no harm to others, the reality is that

                                                 5
           Case 1:21-cr-00113-ABJ Document 3 Filed 12/11/20 Page 6 of 6




law enforcement must take quick and decisive action to protect the area, and the defendant’s

erratic behavior – along with noticeable mental health concerns – augment the danger he

represents. This danger thus weighs in favor of pretrial detention.

  I.   Conclusion

       The government submits that there is clear and convincing evidence that there are no

conditions or combinations of conditions that will assure the safety of the community if the

defendant is released or assure the defendant’s presence at future court proceedings, and thus

defendant should be held pursuant to 18 U.S.C. § 3142(f)(2)(A). Alternatively, a preponderance

of the evidence shows that defendant is a risk of flight, and should be held pursuant to 18 U.S.C.

§ 3142(f)(2)(A). For the foregoing reasons, as well as those that will be set forth at a hearing on

this matter, the government requests that the Court order the pre-trial detention of the defendant.



                                                        Respectfully submitted,

                                                        MICHAEL R. SHERWIN
                                                        Acting United States Attorney
                                                        New York Bar Number 4444188



                                                  By:
                                                        MARY A. FREEMAN
                                                        Wyoming Bar No. 7-5473
                                                        Special Assistant U.S. Attorney
                                                        Federal Major Crimes
                                                        United States Attorney’s Office
                                                        555 4th Street, N.W.
                                                        Washington, D.C. 20530
                                                        Mary.Freeman@usdoj.gov
                                                        (202) 803-1628




                                                 6
